Execution Copy

 

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is entered into effective as of May 11, 2007, among ENSERCO ENERGY
INC., a South Dakota corporation (the “Borrower”), FORTIS CAPITAL CORP.
(“Fortis”), a Connecticut corporation, as a Bank, an Issuing Bank and as
Administrative Agent, Documentation Agent and Collateral Agent for the Banks (in
such capacity, the “Agent”), BNP PARIBAS ("BNP Paribas”), a bank organized under
the laws of France, as an Issuing Bank and a Bank, U.S. BANK NATIONAL
ASSOCIATION (“U.S. Bank”), a national banking association, as a Bank, SOCIETE
GENERALE, a bank organized under the laws of France, as a Bank (“SocGen”), and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, successor by merger to
UFJ BANK LIMITED, NEW YORK BRANCH (“BTMU”), a bank organized under the laws of
Japan, acting through its New York Branch, as a Bank, and each other financial
institution which may become a party hereto (collectively, the “Banks”).

WHEREAS, the Borrower, Agent and the Banks entered into that certain Second
Amended and Restated Credit Agreement, dated to be effective as of June 1, 2006,
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented, or otherwise modified, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Banks extend and increase the
Uncommitted Line to $300,000,000 and make certain other amendments to the Credit
Agreement and the Banks are willing to do so subject to the terms and conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.            Defined Terms. All capitalized terms used but not otherwise
defined in this Amendment shall have the meaning ascribed to them in the Credit
Agreement. Unless otherwise specified, all section references herein refer to
sections of the Credit Agreement.

2.            Amendments to Credit Agreement. The Credit Agreement is hereby
amended commencing on the Effective Date (as hereinafter defined) as follows:

(a)          Definition of Advance Line Limit. The definition of “Advance Line
Limit” is amended to read as follows:

“‘Advance Line Limit’ means the maximum amount of Revolving Loans which may be
outstanding at any time, which maximum amount shall be determined as follows:

 

 

 

 

 

 



 

Borrowing Base Sub-Cap in Effect

Advance Line Limit

$300,000,000

$100,000,000

$250,000,000

$100,000,000

$200,000,000

$ 75,000,000

$175,000,000

$ 75,000,000

$150,000,000

$ 50,000,000

$100,000,000

$ 50,000,000”


(b)          Definition of Applicable Margin. The definition of “Applicable
Margin” is amended to read as follows:

“‘Applicable Margin’ means:

(a)         with respect to Base Rate Loans: one half of one percent (0.50%);
and

(b)        with respect to Eurodollar Rate Loans: one and one-half percent
(1.50%).”

(c)          Definition of Borrowing Base Advance Cap. Clause (a) of the
definition of “Borrowing Base Advance Cap” is amended to read as follows:

 

“(a)

$300,000,000.00;”

(d)          Definition of Borrowing Base Sub-Cap. The definition of “Borrowing
Base Sub-Cap” is amended to read as follows:

‘“Borrowing Base Sub-Cap’ means, on the Closing Date, an amount equal to
$200,000,000.00; provided, however, Borrower may elect to change such Borrowing
Base Sub-Cap five (5) times during any twelve (12) month period to be any of
$100,000,000.00, $150,000,000.00, $175,000,000.00, $200,000,000.00,
$250,000,000.00 or $300,000,000.00 (provided that, regardless of any Elected
Performance L/C Cap, the Borrowing Base Sub-Cap shall never exceed
$300,000,000.00), which modified Borrowing Base Sub-Cap shall continue in effect
until again changed by Borrower in accordance with this Agreement, or until
automatically reduced as hereinafter set forth. Notwithstanding the foregoing,
Borrower may not elect a Borrowing Base Sub-Cap unless Borrower’s Net Working
Capital and Tangible Net Worth at the time of election are greater than, or
equal to, the amounts specified below:

 

 

2

 

 



(a)          If Borrower elects $300,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least $55,500,000.00 plus an amount equal
to 30% of the Elected Performance L/C Cap;

(b)          If Borrower elects $250,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least $46,250,000.00 plus an amount equal
to 30% of the Elected Performance L/C Cap;

(c)          If Borrower elects $200,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least $37,000,000.00 plus an amount equal
to 30% of the Elected Performance L/C Cap;

(d)          If Borrower elects $175,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least $32,375,000.00 plus an amount equal
to 30% of the Elected Performance L/C Cap;

(e)          If Borrower elects $150,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least $27,750,000 plus an amount equal to
30% of the Elected Performance L/C Cap; or

(f)           If Borrower elects $100,000,000.00, Borrower’s Net Working Capital
and Tangible Net Worth must each be at least $18,500,000 plus an amount equal to
30% of the Elected Performance L/C Cap.

Borrower shall elect which Borrowing Base Sub-Cap is in effect from time to time
by delivering to Agent and Banks a written notice of such election in the form
of Exhibit I which is attached hereto. In the event that after Borrower makes a
Borrowing Base Sub-Cap election and Borrower’s Net Working Capital or Tangible
Net Worth as reflected on a Compliance Certificate delivered to Agent are not in
compliance with the requirements set forth above, the Borrowing Base Sub-Cap
shall be automatically reduced to the appropriate level set forth above to cause
compliance with the requirements set forth above, provided that if Borrower
fails to qualify for (a), (b), (c), (d) or (e) or fails to elect a Borrowing
Base Sub-Cap, then the Borrowing Base Sub-Cap shall be $100,000,000.00. Such
reduction shall take place upon Agent’s receipt of such Compliance Certificate
or notice of election. NOTWITHSTANDING THE FOREGOING, BORROWER MAY NOT ELECT A
BORROWING BASE SUB-CAP IN AN AMOUNT IN EXCESS OF THE THEN TOTAL UNCOMMITTED LINE

 

 

3

 

 



AMOUNT SUBSCRIBED AS SET FORTH ON SCHEDULE 2.01 FROM TIME TO TIME.”

(e)          Definition of Elected Ninety (90) Day Swap L/C Cap. The definition
of “Elected Ninety (90) Day Swap L/C Cap” is amended to read as follows:

“‘Elected Ninety (90) Day Swap L/C Cap’ means a minimum initial election of an
amount equal to $25,000,000.00; provided, however, Borrower may elect to change
such Elected Ninety (90) Day Swap L/C Cap five (5) times during any twelve (12)
month period to be $25,000,000.00, $50,000,000.00, $75,000,000.00 or
$100,000,00.00, which modified Elected Ninety (90) Day Swap L/C Cap shall
continue in effect until again changed by Borrower in accordance with this
Agreement, or until automatically reduced as hereinafter set forth.
Notwithstanding the foregoing, Borrower may not elect an Elected Ninety (90) Day
Swap L/C Cap unless the Borrowing Base Sub-Cap in effect at the time of election
is greater than or equal to, the amounts specified below:

(a)          If the Borrower elects $25,000,000, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $100,000,000; or

(b)          If the Borrower elects $50,000,000, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $175,000,000; or

(c)          If the Borrower elects $75,000,000, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $250,000,000; or

(d)          If the Borrower elects $100,000,000.00, the Borrowing Base Sub-Cap
in effect at the time of election must be equal to $300,000,000.00.

Borrower shall elect which Elected Ninety (90) Day Swap L/C Cap is in effect
from time to time by delivering to Agent a written notice of such election in
the form of Exhibit K which is attached hereto. In the event that after Borrower
makes an Elected Ninety (90) Day Swap L/C Cap election and the Borrowing Base
Sub-Cap is not in compliance with the requirements set forth above, the Elected
Ninety (90) Day Swap L/C Cap shall be automatically reduced to the appropriate
level set forth above to cause compliance with the requirements set forth above,
provided that if Borrower fails to qualify for (a), (b), (c) or (d), or fails to
elect an Elected Ninety (90) Day Swap L/C Cap, the Elected Ninety (90) Day Swap
L/C Cap shall be zero. Such reduction shall take place upon Agent’s receipt of
such Compliance Certificate or notice of election.

 

 

4

 

 



NOTWITHSTANDING THE FOREGOING, BORROWER MAY NOT ELECT AN ELECTED NINETY (90) DAY
SWAP L/C CAP IN AN AMOUNT IN EXCESS OF THE AMOUNT OF THE THEN L/C SUB-LIMIT CAP
FOR NINETY (90) DAY SWAP LC/S AS SET FORTH IN THE DEFINITION OF L/C SUB-LIMIT
CAP BELOW.”

(f)           Definition of Elected Performance L/C Cap. The definition of
“Elected Performance L/C Cap” is amended by inserting “$5,000,000.00,” before
“$10,000,000.00” on line three of such definition.

(g)          Definition of Elected Three Hundred Sixty-Five (365) Day Swap L/C
Cap. The following definition of “Elected Three Hundred Sixty-Five (365) Day
Swap L/C Cap” is added to Section 1.01 of the Credit Agreement:

“‘Elected Three Hundred Sixty-Five (365) Day Swap L/C Cap’ means a minimum
initial election of an amount equal to $25,000,000.00; provided, however,
Borrower may elect to change such Elected Three Hundred Sixty-Five (365) Day
Swap L/C Cap five (5) times during any twelve (12) month period to be
$25,000,000.00, $50,000,000.00 or $75,000,000.00, which modified Elected Three
Hundred Sixty-Five (365) Day Swap L/C Cap shall continue in effect until again
changed by Borrower in accordance with this Agreement, or until automatically
reduced as hereinafter set forth. Notwithstanding the foregoing, Borrower may
not elect an Elected Three Hundred Sixty-Five (365) Day Swap L/C Cap unless the
Borrowing Base Sub-Cap in effect at the time of election is greater than or
equal to, the amounts specified below:

(a)          If the Borrower elects $25,000,000, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $100,000,000; or

(b)          If the Borrower elects $50,000,000, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $175,000,000; or

(c)          If the Borrower elects $75,000,000, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $250,000,000.

Borrower shall elect which Elected Three Hundred Sixty-Five (365) Day Swap L/C
Cap is in effect from time to time by delivering to Agent a written notice of
such election in the form of Exhibit L which is attached hereto. In the event
that after Borrower makes an Elected Three Hundred Sixty-Five (365) Day Swap L/C
Cap election and the Borrowing Base Sub-Cap is not in compliance with the
requirements set forth above, the Elected Three Hundred Sixty-Five (365) Day
Swap L/C Cap shall be automatically reduced to the appropriate level set forth
above to cause

 

 

5

 

 



compliance with the requirements set forth above, provided that if Borrower
fails to qualify for (a), (b), (c) or (d), or fails to elect an Elected Three
Hundred Sixty-Five (365) Day Swap L/C Cap, the Elected Three Hundred Sixty-Five
(365) Day Swap L/C Cap shall be zero. Such reduction shall take place upon
Agent’s receipt of such Compliance Certificate or notice of election.
NOTWITHSTANDING THE FOREGOING, BORROWER MAY NOT ELECT AN ELECTED THREE HUNDRED
SIXTY-FIVE (365) DAY SWAP L/C CAP IN AN AMOUNT IN EXCESS OF THE AMOUNT OF THE
THEN L/C SUB-LIMIT CAP FOR THREE HUNDRED SIXTY-FIVE (365) DAY SWAP LC/S AS SET
FORTH IN THE DEFINITION OF L/C SUB-LIMIT CAP BELOW.”

(h)          Definition of Elected Transportation L/C Cap. The definition of
“Elected Transportation L/C Cap” is added to Section 1.01 of the Credit
Agreement:

“‘Elected Transportation L/C Cap’ means a minimum initial election of an amount
equal to $25,000,000.00; provided, however, Borrower may elect to change such
Elected Transportation L/C Cap five (5) times during any twelve (12) month
period to be $25,000,000.00, $50,000,000.00 or $75,000,000.00, which modified
Elected Transportation L/C Cap shall continue in effect until again changed by
Borrower in accordance with this Agreement, or until automatically reduced as
hereinafter set forth. Notwithstanding the foregoing, Borrower may not elect an
Elected Transportation L/C Cap unless the Borrowing Base Sub-Cap in effect at
the time of election is greater than or equal to, the amounts specified below:

(a)          If the Borrower elects $25,000,000, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $100,000,000; or

(b)          If the Borrower elects $50,000,000, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $175,000,000; or

(c)          If the Borrower elects $75,000,000, the Borrowing Base Sub-Cap in
effect at the time of election must be equal to or greater than $250,000,000.

Borrower shall elect which Elected Transportation L/C Cap is in effect from time
to time by delivering to Agent a written notice of such election in the form of
Exhibit M which is attached hereto. In the event that after Borrower makes an
Elected Transportation L/C Cap election and the Borrowing Base Sub-Cap is not in
compliance with the requirements set forth above, the Elected Transportation L/C
Cap shall be automatically reduced to the appropriate level set forth above to
cause compliance with

 

 

6

 

 



the requirements set forth above, provided that if Borrower fails to qualify for
(a), (b) or (c), or fails to elect an Elected Transportation L/C Cap, the
Elected Transportation L/C Cap shall be zero. Such reduction shall take place
upon Agent’s receipt of such Compliance Certificate or notice of election.
NOTWITHSTANDING THE FOREGOING, BORROWER MAY NOT ELECT AN ELECTED TRANSPORTATION
L/C CAP IN AN AMOUNT IN EXCESS OF THE AMOUNT OF THE THEN L/C SUB-LIMIT CAP FOR
TRANSPORTATION LC/S AS SET FORTH IN THE DEFINITION OF L/C SUB-LIMIT CAP BELOW.”

(i)           Definition of Expiration Date. Clause (a) of the definition of
“Expiration Date” is amended to read as follows:

 

“(a)

May 9, 2008; or”

(j)           Definition of L/C Sub-limit Cap. The definition of “L/C Sub-limit
Cap” is amended to read as follows:

“‘L/C Sub-limit Cap’ means the cap upon L/C Obligations under particular types
of Letters of Credit Issued under the Borrowing Base Line as follows (each such
type below is referred to herein as a “Type” of Letter of Credit):

(a)          Performance L/Cs - $25,000,000.00, but not to exceed the Elected
Performance L/C Cap then in effect;

(b)          Transportation L/Cs - $75,000,000.00 but not to exceed the Elected
Transportation L/C Cap then in effect;

(c)          Ninety (90) Day Swap L/Cs - $100,000,000.00, but not to exceed the
Elected Ninety (90) Day Swap L/C Cap then in effect;

(d)          Three Hundred Sixty-Five (365) Day Swap L/Cs - $75,000,000.0 but
not to exceed the Elected Three Hundred Sixty-Five (365) Day Swap L/C then in
effect; and

(e)          Supply L/Cs - $300,000,000.00 less any amounts outstanding under
(a), (b), (c) or (d) above.”

(k)          Definition of Maturity Date. The definition of “Maturity Date” is
revised to read as follows:

“‘Maturity Date’ means May 9, 2009.”

(l)           Definition of Swap Banks. The definition of “Swap Banks” is
amended to read as follows:

 

 

7

 

 



“‘Swap Banks’ means Fortis, BNP Paribas, SocGen and U.S. Bank and their
Affiliates in their capacity as a party to a Swap Contract, and any other Bank
approved by all the Banks which has signed and become a party to the
Intercreditor Agreement. The term ‘Swap Banks’ shall also include a former Bank
or an Affiliate of a former Bank that is party to a Swap Contract with the
Borrower, provided that such former Bank or Affiliate was a Bank or an Affiliate
of a Bank at the time it entered into such Swap Contract and thereafter remains
a party to the Intercreditor Agreement and entitled to the benefit of the
Security Agreements. BNP Paribas Futures, Inc. shall not be treated as a Swap
Bank.”

(m)         Definition of Unhedged Transportation Exposure. The definition of
“Unhedged Transportation Exposure” is amended to read as follows:

“‘Unhedged Transportation Exposure’ means the amount of any transportation
expenses Borrower incurs prior to the transportation of Product less any such
expenses that are supported by Transportation L/Cs issued pursuant to this
Agreement.”

(n)          Section 7.02 (Certificates; Other Information). The following
paragraph is added to Section 7.02 following clause (i):

“Whenever any report or other information due under this Section 7.02 is due on
a day other than a Business Day, such report or other information shall be due
on the following Business Day.”

(o)          Section 7.15 (Financial Covenants). Clauses (a) and (b) of Section
7.15 are amended to read as follows:

“7.15     Financial Covenants. The Borrower shall at all times maintain:

(a)          minimum Net Working Capital equal to the greater of (i)
$18,500,000.00 or (ii) the amount of Net Working Capital then required under the
definition of Borrowing Base Sub-Cap.

(b)          minimum Tangible Net Worth equal to the greater of (i)
$18,500,000.00 or (ii) the amount of Tangible Net Worth then required under the
definition of Borrowing Base Sub-Cap.”

 

(p)

Section 8.11 (Net Position). Section 8.11 is amended to read as follows:

“8.11     Net Position. At no time will the Borrower allow the Net Position with
respect to natural gas and crude oil/distillates to exceed the amounts specified
below:

 

 

 

8

 

 



 

Borrowing Base
Sub-Cap in Effect

Net Position for Natural Gas May Not Exceed

Net Position for Crude Oil and Distillates for Crude Blending
May Not Exceed

$100,000,000

500,000 MMBtu

150,000 bbl

$150,000,000

1,250,000 MMBtu

250,000 bbl

$175,000,000

1,250,000 MMBtu

300,000 bbl

$200,000,000

1,500,000 MMBtu

400,000 bbl

$250,000,000

1,500,000 MMBtu

500,000 bbl

$300,000,000

1,500,000 MMBtu

600,000 bbl”


(q)          Section 8.15 (Unhedged Transportation Exposure). Section 8.15 is
amended to read as follows:

“8.15     Unhedged Transportation Exposure. At no time will the Borrower allow
its Unhedged Transportation Exposure to exceed the amounts specified below,
provided, however, that Borrower’s Unhedged Transportation Exposure may exceed
such amounts by one-third (1/3) of the amount by which its Net Working Capital
and Tangible Net Worth exceeds the minimum amount required under Section 7.15.

Borrowing Base
Sub-Cap in Effect

Unhedged Transportation
Exposure May Not Exceed

$100,000,000

$3,000,000

$150,000,000

$3,000,000

$175,000,000

$4,000,000

$200,000,000

$4,000,000

$250,000,000

$5,500,000

$300,000,000

$6,500,000”


(r)           Schedule 2.01 (Uncommitted Line and Uncommitted Line Portions).
Schedule 2.01 is deleted and replaced by Schedule 2.01 attached to this
Amendment.

 

(s)

Exhibits.

(i)           Exhibit L (Form of Notice of Three Hundred Sixty-Five (365) Day
Swap L/C Cap Election) and Exhibit M (Form of Notice of Transportation L/C Cap
Election) are attached to this Amendment.

(ii)          All references in the Credit Agreement to Exhibit L are replaced
by reference to Exhibit N.

 

 

9

 

 



3.            Effectiveness of Amendment. This Amendment shall be effective on
the date (the “Effective Date”) the Agent and the Banks receive the following:

 

(a)

An executed copy of this Amendment;

(b)          An Amended and Restated Promissory Note in favor of Fortis in the
amount of $105,000,000.00;

(c)          An Amended and Restated Promissory Note in favor of BNP Paribas in
the amount of $75,000,000.00;

(d)          An Amended and Restated Promissory Note in favor of SocGen in the
amount of $60,000,000.00;

(e)          An Amended and Restated Promissory Note in favor of BTMU in the
amount of $40,000,000.00;

(f)           Payment of all fees and expenses due and owing to the Agent and
the Banks.

4.            Post-Effectiveness Agreement. The Borrower, the Agent and the
Banks agree that, as soon as practicable following the Effective Date of this
Amendment, the Borrower may establish one or more Bank Blocked Accounts at Wells
Fargo Bank, N.A., provided that each such account is subject to a Blocked
Account Agreement in form and substance satisfactory to the Agent, and that such
accounts will be considered Bank Blocked Accounts for purposes of the Credit
Agreement.

 

5.

Ratifications, Representations and Warranties.

(a)          The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly modified and superseded by this Amendment,
the terms and provisions of the Credit Agreement are ratified and confirmed and
shall continue in full force and effect. Borrower and the Banks agree that the
Credit Agreement, as amended hereby, shall continue to be legal, valid, binding
and enforceable in accordance with its terms.

(b)          To induce the Banks to enter into this Amendment, the Borrower
ratifies and confirms each representation and warranty set forth in the Credit
Agreement as if such representations and warranties were made on the even date
herewith, and further represents and warrants (i) that there has occurred since
the date of the last financial statements delivered to the Banks no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect, (ii) that no Event of Default exists on the date
hereof, and (iii) that the Borrower is fully authorized to enter into this
Amendment. THE BORROWER ACKNOWLEDGES THAT THE CREDIT AGREEMENT PROVIDES FOR A
CREDIT FACILITY THAT IS COMPLETELY DISCRETIONARY ON THE PART OF THE BANKS AND
THAT THE BANKS HAVE ABSOLUTELY NO DUTY OR OBLIGATION TO ADVANCE ANY

 

 

10

 

 



REVOLVING LOAN OR TO ISSUE ANY LETTER OF CREDIT. THE BORROWER REPRESENTS AND
WARRANTS TO THE BANKS THAT THE BORROWER IS AWARE OF THE RISKS ASSOCIATED WITH
CONDUCTING BUSINESS UTILIZING AN UNCOMMITTED FACILITY.

6.            Benefits. This Amendment shall be binding upon and inure to the
benefit of the Banks and the Borrower, and their respective successors and
assigns; provided, however, that Borrower may not, without the prior written
consent of the Banks, assign any rights, powers, duties or obligations under
this Amendment, the Credit Agreement or any of the other Loan Documents.

7.            Governing Law. THIS AMEDMENT IS GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO THE CHOICE OF LAW RULES OF THAT STATE.

8.            Invalid Provisions. If any provision of this Amendment is held to
be illegal, invalid or unenforceable under present or future laws, such
provision shall be fully severable and the remaining provisions of this
Amendment shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance.

9.            Entire Agreement. THIS CREDIT AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

10.          Reference to Credit Agreement. The Credit Agreement and the other
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.

11.          Counterparts. This Amendment may be separately executed in any
number of counterparts, each of which shall be an original, but all of which,
taken together, shall be deemed to constitute one and the same agreement.

 

[remainder of page intentionally left blank]

 

 

11

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

ENSERCO ENERGY INC.,

a South Dakota corporation

 

 

By: /s/ Thomas M. Ohlmacher

Name: Thomas M. Ohlmacher

 

Title:

President and
  Chief Operating Officer

 

350 Indiana Street, Suite 400

Golden, Colorado 80401

Attention: Thomas M. Ohlmacher

Telephone: (303) 568-3261

Facsimile: (303) 568-3250

 

FORTIS CAPITAL CORP.,

as Agent

 

 

By: /s/ Irene C. Rummel

Name: Irene C. Rummel

 

Title:

Senior Vice President

 

By: /s/ Leonard Russo

Name: Leonard Russo

 

Title:

Managing Director

 

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

 

 

12

 

 



FORTIS CAPITAL CORP.,

as a Bank and an Issuing Bank

 

 

By: /s/ Irene C. Rummel

Name: Irene C. Rummel

 

Title:

Senior Vice President

 

By: /s/ Leonard Russo

Name: Leonard Russo

 

Title:

Managing Director

 

15455 North Dallas Parkway

Addison, TX 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

 

BNP PARIBAS,

as an Issuing Bank and a Bank

 

 

By: /s/ Keith Cox

Name: Keith Cox

 

Title:

Managing Director

 

By: /s/ Christine Dirringer

Name: Christine Dirringer

 

Title:

Director

 

787 Seventh Avenue

New York, NY 10019

Attention: Keith Cox

Phone: (212) 841-2575

Fax: (212) 841-2536

 

 

13

 

 



U.S. BANK NATIONAL ASSOCIATION,

as a Bank

 

 

By: /s/ Monte E. Deckerd

Name: Monte E. Deckerd

 

Title:

Vice President

 

918 17th Street

DNCOBB3E

Denver, CO 80202

 

Attn:

Monte Deckerd

Phone: (303) 585-4212

Fax: (303) 585-4362

SOCIETE GENERALE,

as a Bank

 

 

By: /s/ Emmanuel Chesneau

Name: Emmanuel Chesneau

 

Title:

Managing Director

 

1221 Avenue of the Americas

New York, NY 10020

Attn: Barbara Paulsen

Phone: (212) 278-6496

Fax: (212) 278-7953

 

 

14

 

 



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Bank

 

 

By: /s/ Chan K. Park

Name: Chan K. Park

 

Title:

SVP & Manager

 

1251 Avenue of the Americas

New York, NY 10020-1104

 

Attention:

Commodities & Structured Trade
Finance Group – Chan Park

Phone: (212) 782-5512

Fax: (212) 782-5871

 

 

 

15

 

 



SCHEDULE 2.01

 

UNCOMMITTED LINE AND

UNCOMMITTED LINE PORTIONS

(EXCLUDING SWAP CONTRACTS)

 

I.

Uncommitted Line:

 

 

A.

Maximum Line:

$300,000,000.00

 

 

B.

Total Line Amount Subscribed:

$300,000,000.00

 

 

C.

Subscribed Percentage:

100%

 

II.

Uncommitted Line Portions:

 

 

A.

Subscribed Amounts:

 

Bank

Dollar Amount

Pro Rata Share

 

 

 

Fortis Capital Corp.

$105,000,000.00

35.000000000%

BNP Paribas

$75,000,000.00

25.000000000%

Societe Generale

$60,000,000.00

20.000000000%

The Bank of Tokyo-Mitsubishi UFJ

$40,000,000.00

13.333333333%

U.S. Bank

$20,000,000.00

6.666666667%

Total Subscribed Line Portions

$300,000,000.00

100%

 

III.

Advance Line Limit:

$ 100,000,000.00 -- $50,000,000.00

 

Effective Date: May 11, 2007

 

 

 



EXHIBIT L

 

FORM OF

NOTICE OF THREE HUNDRED SIXTY-FIVE (365) DAY SWAP L/C CAP ELECTION

[Date]

Fortis Capital Corp.

15455 North Dallas Parkway, Suite 1400

Addison, Texas 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

 

Re:

Second Amended and Restated Credit Agreement, dated to be effective as of June
1, 2006 (as amended or supplemented from time to time, the “Agreement”), by and
among Enserco Energy Inc., (the “Borrower”), the banks that from time to time
are parties thereto, and Fortis Capital Corp., as Agent

Ladies and Gentlemen:

The Borrower, acting through its duly authorized Responsible Officers (as that
term is defined in the Agreement), notifies the Banks that Borrower elects a
Three Hundred Sixty-Five (365) Day Swap L/C Cap of $___________ and certifies to
each of the Banks that the Borrower is in compliance with the Agreement and in
particular certifies the following as of ____________ the Borrowing Base Sub-Cap
is $__________.

Further, the undersigned hereby certifies (i) that the Net Position has at no
time exceeded the limitations set forth in Section 8.11 of the Agreement;
(ii) that the undersigned has no knowledge of any Defaults under the Agreement
which existed as of [______________] or which exist as of the date of this
letter and giving effect to the Borrowing Base Sub-Cap requested herein; and
(iii) all of Borrower’s representations and warranties under the Agreement are
true and correct as of the date hereof.

Very truly yours,

 

ENSERCO ENERGY INC.,

a South Dakota corporation

 

 

By:

 

Name:

 

Responsible Officer

c/c The Banks

 

 

 



EXHIBIT M

 

FORM OF

NOTICE OF TRANSPORTATION L/C CAP ELECTION

[Date]

Fortis Capital Corp.

15455 North Dallas Parkway, Suite 1400

Addison, Texas 75001

Attention: Irene C. Rummel

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

 

Re:

Second Amended and Restated Credit Agreement, dated to be effective as of June
1, 2006 (as amended or supplemented from time to time, the “Agreement”), by and
among Enserco Energy Inc., (the “Borrower”), the banks that from time to time
are parties thereto, and Fortis Capital Corp., as Agent

Ladies and Gentlemen:

The Borrower, acting through its duly authorized Responsible Officers (as that
term is defined in the Agreement), notifies the Banks that Borrower elects a
Transportation L/C Cap of $___________ and certifies to each of the Banks that
the Borrower is in compliance with the Agreement and in particular certifies the
following as of ____________ the Borrowing Base Sub-Cap is $__________.

Further, the undersigned hereby certifies (i) that the Net Position has at no
time exceeded the limitations set forth in Section 8.11 of the Agreement;
(ii) that the undersigned has no knowledge of any Defaults under the Agreement
which existed as of [______________] or which exist as of the date of this
letter and giving effect to the Borrowing Base Sub-Cap requested herein; and
(iii) all of Borrower’s representations and warranties under the Agreement are
true and correct as of the date hereof.

Very truly yours,

 

ENSERCO ENERGY INC.,

a South Dakota corporation

 

 

By:

 

Name:

 

Responsible Officer

c/c The Banks

 

 

 

 